                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 JOE HAND PROMOTIONS, INC.,                       :
                                                  :
                Plaintiff,                        :
                                                  :           CASE NO.: 2:18-CV-1014
 vs.                                              :           JUDGE GEORGE C. SMITH
                                                  :           MAGISTRATE JUDGE DEAVERS
 GLEN ACORD, et al.,                              :
                                                  :
                Defendants.                       :


                                     OPINION AND ORDER

        This matter is before the Court upon Defendant Glen Acord’s Motion to Dismiss. (Doc.

12). The motion is fully briefed and ripe for disposition. For the following reasons, Defendant

Glen Acord’s Motion to Dismiss is DENIED.

                                I.      BACKGROUND

        Plaintiff Joe Hand Productions, Inc. filed a Complaint against Defendant Glen Acord and

Defendant Acords Pizza Sub & Pub, Inc. on September 7, 2018. (Doc. 1, Compl.). In the

Complaint, Plaintiff alleges that on August 26, 2017, Defendants broadcasted the Floyd

Mayweather vs. Conor McGregor Fight (the “Program”) at their commercial establishment,

Acord’s Pizza Sub & Pub, without obtaining the requisite authorization from the Plaintiff. (Id.

¶19).

        Plaintiff was granted the exclusive national commercial distribution rights to the Program

that was telecast via pay-per-view on August 26, 2017. (Id. ¶16). Plaintiff initiated this action

against Defendants because they did not obtain authorization from Plaintiff to show the Program

in their commercial establishment. Plaintiff asserts the following three claims against
Defendants: Count I alleges Defendants violated the Federal Communications Act of 1934,

codified at 47 U.S.C. § 605, et. seq. (Id. ¶22); Count II alleges Defendants violated the Cable

and Television Consumer Protection and Competition Act of 1992, as amended, codified at 47

U.S.C. § 553, et. seq. (Id. ¶27); Count III alleges Defendants’ conduct constituted copyright

infringement in violation of 17 U.S.C. § 106 and 501. (Compl. ¶32).

       Plaintiff filed its Complaint on September 7, 2018. (Doc. 1, Compl.). Defendant Glen

Acord filed a pro se answer to the Complaint on October 11, 2018 on behalf of himself and

Defendant Acords Pizza Sub & Pub, Inc. (Doc. 9). The Court granted Plaintiff’s motion to

strike the answer as to Acords Pizza Sub & Pub, Inc. on October 16, 2018 because Defendant

Glen Acord is not a licensed attorney and cannot represent a corporation. (Doc. 10). Defendant

Glen Acord filed a Motion to Appoint Counsel and Motion to Dismiss on October 31, 2018,

(Doc. 12) and again on November 5, 2018, the second of which appeared to be a copy of the

Motions filed on October 31, 2018. (Doc. 13).

       The Court entered an Order denying Defendant Glen Acord’s Motion to Appoint Counsel

on December 3, 2018. (Doc. 18). On December 5, 2018, Plaintiff filed its Response in

Opposition to Defendant Glen Acord’s Motion to Dismiss. (Doc. 20). Defendant Glen Acord

did not file a reply in support of the Motion to Dismiss, and the time to do so has now elapsed.

The Court now turns to Defendant Glen Acord’s Motion to Dismiss.

                               II.     STANDARD OF REVIEW

       Defendant brings this motion pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure, alleging that Plaintiff has failed to state a claim upon which relief can be granted.

       Under the Federal Rules, any pleading that states a claim for relief must contain a “short

and plain statement of the claim” showing that the pleader is entitled to such relief. Fed. R. Civ.



                                                 2
P. 8(a)(2). To meet this standard, a party must allege sufficient facts to state a claim that is

“plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). A claim will be

considered “plausible on its face” when a plaintiff sets forth “factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       Rule 12(b)(6) allows parties to challenge the sufficiency of a complaint under the

foregoing standards. In considering whether a complaint fails to state a claim upon which relief

can be granted, the Court must “construe the complaint in the light most favorable to the

plaintiff, accept its allegations as true, and draw all reasonable inferences in favor of the

plaintiff.” Ohio Police & Fire Pension Fund v. Standard & Poor’s Fin. Servs. LLC, 700 F.3d

829, 835 (6th Cir. 2012) (quoting Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007)).

However, “the tenet that a court must accept a complaint’s allegations as true is inapplicable to

threadbare recitals of a cause of action’s elements, supported by mere conclusory statements.”

Iqbal, 556 U.S. at 663. Thus, while a court is to afford plaintiff every inference, the pleading

must still contain facts sufficient to “provide a plausible basis for the claims in the complaint”; a

recitation of facts intimating the “mere possibility of misconduct” will not suffice. Flex Homes,

Inc. v. Ritz-Craft Corp of Mich., Inc., 491 F. App’x 628, 632 (6th Cir. 2012); Iqbal, 556 U.S. at

679.

                                       III.    DISCUSSION

       Defendant Glen Acord has generally moved this Court to dismiss Plaintiff’s claims

against him. Although Mr. Acord’s request for dismissal is cursory, noting only that he believes

a mistake was made by a third-party satellite provider (Doc. 12 at 3), he is entitled to substantial

leeway as a pro se litigant. Spotts v. United States, 429 F.3d 248, 250 (6th Cir. 2005). The



                                                  3
Court will therefore consider the sufficiency of Plaintiff’s allegations as to each of its three

claims.

A.        Federal Communications Act of 1934

          Plaintiff alleges that Defendant Glen Acord violated the Federal Communications Act of

1934, codified at 47 U.S.C. § 605, et. seq., by showing the Program at Acord’s Pizza Sub & Pub

without the Plaintiff’s authorization (Doc. 1, Compl. ¶19). The Federal Communications Act

states:

                 [N]o person receiving, assisting in receiving, transmitting, or
                 assisting in transmitting, any interstate or foreign communication by
                 wire or radio shall divulge or publish the existence, contents,
                 substance, purport, effect, or meaning thereof, except through
                 authorized channels of transmission or reception, (1) to any person
                 other than the addressee, his agent, or attorney.

47 U.S.C. § 605(a)(1). Although § 605(a) refers to communications by “wire or radio,” the Sixth

Circuit has found the statute applicable to satellite content service providers. See National

Satellite Sports, Inc. v. Eliadis, Inc., 253 F.3d 900, 912-913 (6th Cir. 2001). Furthermore, this

court has recognized that there is “no mens rea or scienter elements for a non-willful violation of

[Section 605],” making a violation of Section 605 a strict liability offense. Joe Hand

Promotions, Inc. v. RPM Management Co., LLC, 2011 WL 5389425, at *1 (S.D. Ohio Nov. 7,

2011). Accordingly, whether or not Defendant Glen Acord knew his alleged conduct violated 47

U.S.C § 605(a)(1) is not relevant to the analysis of liability.

          Plaintiff alleges that Defendant Glen Acord, or employees under his direction, unlawfully

showed the Program at Acord’s Pizza Sub & Pub, Inc. on August 26, 2017, without Plaintiff’s

authorization. (Doc. 1, Compl. ¶19). In a letter to the Court, Defendant Glen Acord states that

he obtained the Program via a third-party satellite provider (“Dish”). (Doc. 12 at 3). However,

Plaintiff claims that it was granted the exclusive commercial distribution rights to authorize


                                                   4
commercial establishments to show the Program. (Doc. 1, Compl. ¶16-17). Plaintiff alleges that

Defendant Glen Acord allowed the Program to be shown at his commercial establishment

without authorization to divulge the program to other individuals, including patrons at the

establishment, in violation of 47 U.S.C. § 605(a). (Doc. 1, Compl. ¶19, ¶21).

       Therefore, Plaintiff has pleaded sufficient facts that create a plausible basis for Plaintiff’s

claim that Defendant Glen Acord is liable for allegedly showing the Program at Acord’s Pizza

Sub & Pub without proper authorization from the Plaintiff in violation of 47 U.S.C. § 605(a).

B.     Cable and Television Consumer Protection and Competition Act of 1992

       Plaintiff also alleges that Defendant Glen Acord violated the Cable and Television

Consumer Protection and Competition Act of 1992, as amended, codified at Title 47, U.S.C. §

553, et. seq. The Cable and Television Consumer Protection and Competition Act states:

               No person shall intercept or receive or assist in intercepting or
               receiving any communications service offered over a cable system,
               unless specifically authorized to do so by a cable operator or as may
               otherwise be specifically authorized by law.

47 U.S.C. § 553(a)(1). This court has recognized that, like 47 U.S.C. § 605, violation of 47

U.S.C. § 553 is also a strict liability offense. Joe Hand Promotions, Inc. v. RPM Management

Co., LLC, 2011 WL 5389425, at *2 (S.D. Ohio Nov. 7, 2011). Accordingly, whether or not the

Defendant knew his alleged conduct violated the law is not relevant to an analysis of the

Defendant’s potential liability.

       Defendant Glen Acord asserts that he obtained the Program to show at his establishment

through a third-party satellite provider (“Dish”). (Doc. 12 at 3). However, Plaintiff asserts that it

had the exclusive right to authorize the receipt and/or interception of the Program at a

commercial establishment. (Doc. 1, Compl. ¶16). Based upon this assertion, Plaintiff alleges that




                                                  5
Defendant Glen Acord violated 47 U.S.C. § 553, et. seq., because Plaintiff did not authorize the

Defendant to show the Program at Defendant’s commercial establishment. (Id. ¶26).

       Accordingly, Plaintiff has set forth sufficient facts in the Complaint to present a plausible

basis for Plaintiff’s allegation that Defendant Glen Acord violated 47 U.S.C. § 553, et. seq.

C.     Copyright Infringement

       Finally, Plaintiff alleges that Defendant Glen Acord committed copyright infringement in

violation of 17 U.S.C. § 106 and § 501 by showing the Program at Acord’s Pizza Sub & Pub

without Plaintiff’s authorization. (Compl. ¶32). Title 17 U.S.C. § 106 states:

               Subject to sections 107 through 122, the owner of copyright under
               this title has the exclusive rights to do and to authorize the following
               . . . (3) to distribute copies or phonorecords of the copyrighted work
               to the public by sale or other transfer of ownership, or by rental,
               lease, or lending; (4) in the case of literary, musical, dramatic, and
               choreographic works, pantomimes, and motion pictures and other
               audiovisual works, to perform the copyrighted work publicly.

Additionally, Title 17 U.S.C. § 107 states:

               Notwithstanding the provisions of sections 106 and 106A, the fair
               use of a copyrighted work . . . for purposes such as criticism,
               comment, news reporting, teaching . . . scholarship, or research, is
               not an infringement of copyright. In determining whether the use
               made of a work in any particular case is a fair use the factors to be
               considered shall include – (1) the purpose and character of the use,
               including whether such use is of a commercial nature or is for
               nonprofit educational purposes; (2) the nature of the copyrighted
               work; (3) the amount and substantiality of the portion used in
               relation to the copyrighted work as a whole; and (4) the effect of the
               use upon the potential market for or value of the copyrighted work.

       Defendant Glen Acord does not appear to dispute that the use of the Program in this case

was commercial in nature, that it was a pay-per-view telecast event, or that the whole Program

was shown at Acord’s Pizza Sub & Pub. (Doc. 12). However, it does appear that Defendant




                                                  6
Glen Acord disputes the market effect of the Defendant’s alleged use of the copyrighted work.

(Doc. 23 at 2).

       The Sixth Circuit has found that the “alleged infringer” bears the burden of proof “as to

market effect . . . if the challenged use is ‘commercial’ in nature.” Princeton University Press v.

Michigan Document Services, Inc., 99 F.3d 1381, 1385-86 (6th Cir. 1996) (citing Sony Corp. v.

Universal City Studios, Inc., 464 U.S. 417, 451 (1984)). In Princeton University Press, the Sixth

Circuit found that fair use was negated where a copyshop in Michigan reproduced excerpts of

copyrighted materials to create “course packs” purchased by college students without seeking the

requisite permissions from the copyright holders. Id. at 1386-87. This practice allowed the

defendant copyshop to avoid paying permission fees that its competitor copyshops were paying.

Id. at 1387. As the Sixth Circuit stated, “[i]f copyshops across the nation were to start doing

what the defendants have been doing here, this revenue stream would shrivel and the potential

value of the copyrighted works . . . would be diminished accordingly.” Id.

       The allegations in Plaintiff’s Complaint present a similar situation to that which the Sixth

Circuit encountered in Princeton University Press. Here, Defendant Glen Acord is the “alleged

infringer” of the Plaintiff’s exclusive rights to distribute and authorize public performance of the

Program. (Doc. 1, Compl. ¶19). Defendant Glen Acord therefore bears the burden of proof to

show that his alleged use of the Program at his commercial establishment, if duplicated by other

establishments, would not have a sufficient effect upon the market for the Program to constitute

infringement. Princeton University Press, 99 F.3d at 1387.

       The Plaintiff has pleaded facts in relation to the market effects of the Defendant’s alleged

use of the Program. Plaintiff asserts that it entered into a contract with the owner of the

registered copyright for the Program that “assigned Plaintiff ownership of the right to distribute .



                                                  7
. . and authorize the public performance . . . of the Program.” (Doc. 1, Compl. ¶31). As stated in

the Complaint, “Plaintiff . . . expended substantial monies marketing, advertising, promoting,

administering, and transmitting the Program to its customers.” (Id. ¶18). The Plaintiff’s

customers were commercial entities who entered into sublicensing agreements with the Plaintiff

for limited rights to “publicly exhibit” the Program at their respective commercial

establishments. (Id. ¶17).

       Plaintiff has sufficiently pled a claim for copyright infringement, setting forth sufficient

facts to reasonably conclude that there is a market for the copyrighted Program. Furthermore,

the Plaintiff has pleaded sufficient facts to reasonably conclude that Defendant Glen Acord’s

alleged conduct, if duplicated by other establishments, would have an adverse effect on that

market. Therefore, Plaintiff has pleaded sufficient facts to demonstrate Defendant Glen Acord’s

alleged use of the Program did not constitute fair use of copyrighted material.

       Plaintiff has pleaded sufficient facts to demonstrate that Plaintiff possessed the exclusive

rights to distribute and/or authorize public performance of the Program. Plaintiff has also

pleaded sufficient facts that, on their face, demonstrate the Defendant’s alleged use of the

Program at his commercial establishment did not constitute fair use under 17 U.S.C. § 107.

Therefore, Plaintiff has pleaded sufficient facts to create a plausible basis for the claim that

Defendant Glen Acord violated 17 U.S.C. § 106 by allegedly showing the Program at

Defendant’s commercial establishment without Plaintiff’s authorization.

       Plaintiff also alleges that Defendant Glen Acord violated 17 U.S.C. § 501 by showing the

Program at Acord’s Pizza Sub & Pub without authorization from the Plaintiff. (Id. ¶32). Title

17 U.S.C. § 501(a) provides, “Anyone who violates any of the exclusive rights of the copyright

owner as provided in sections 106 through 122 . . . is an infringer of the copyright.” The



                                                  8
foregoing facts pleaded in regards to Defendant Glen Acord’s alleged violation of 17 U.S.C.

§ 106 also provide a plausible basis for the Plaintiff’s allegation that Defendant Glen Acord’s

alleged unauthorized showing of the Program at his commercial establishment violated 17

U.S.C. § 501.

       Therefore, Plaintiff has pleaded sufficient facts to make a plausible basis for the

allegations that Defendant Glen Acord engaged in conduct that, if proven, would make him

liable for infringing upon Plaintiff’s copyright to the Program under 17 U.S.C. § 106 and § 501.

                                     IV.     DISPOSITION

   Based on the foregoing, Defendant’s Motion to Dismiss is DENIED.

   The Clerk of this Court shall terminate Document 12 from the Court’s pending motions list.

                IT IS SO ORDERED.


                                                      s/ George C. Smith__________________
                                                     GEORGE C. SMITH, JUDGE
                                                     UNITED STATES DISTRICT COURT




                                                 9
